 Case 2:18-cv-02084-JAK-AGR Document 19 Filed 03/11/21 Page 1 of 1 Page ID #:1242



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11                                                  NO. CV 18-2084-JAK (AGR)
      ALFONSO LOAIZA,                         )
12                                            )
                Petitioner,                   )
13                                            )
                       v.                     )
14                                            )     ORDER ACCEPTING FINDINGS
      SCOTT KERNAN, et al.,                   )     AND RECOMMENDATION OF
15                                            )     MAGISTRATE JUDGE
                Respondent.                   )
16                                            )
                                              )
17                                            )

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of

19   Habeas Corpus, the other records on file herein, the Report and

20   Recommendation of the United States Magistrate Judge and the Objections.

21   Further, the Court has engaged in a de novo review of those portions of the

22   Report and Recommendation to which objections have been made. The Court

23   accepts the findings and recommendation of the Magistrate Judge.

24         IT THEREFORE IS ORDERED that judgment be entered denying the

25   Petition and dismissing this action with prejudice.

26
27           0DUFK  
     DATED: ______________________
                                                        JOHN A. KRONSTADT
28                                                    United States District Judge
